DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” are being inter-preted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “rotary mechanism” and “lift mechanism” in claim 1 and “driving mechanism” in claim 11.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi (JP4-02965) in view of Fukushima (JP2018/056232), both English machine translations.
Koizumi teaches a wafer processing apparatus comprising:
- a reaction tube, see Fig. 1 and related text, 
- a door plate configured to load a boat and positioned under the tube, see 16,
- a gas injector extending in vertical direction, see 31 and 32, and 
- a lift mechanism to move the the gas injector, see 90 and 91,
but the teachings do not include a rotary mechanism configured to rotate the gas injector as claimed, but Fukushima teaches a vertical processing apparatus wherein the gas tube is rotatable, see figures 1 and 2 wherein rotation mechanism 200 allows the gas injector 110 to rotate.   It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the rotation mechanism of Fukushima in the apparatus of Koizumi as it would benefit introduction of gas to control an inner surface distribution, as stated in the English abstract of Fukushima.
	Regarding claims 2 and 19, in figure 1 of Koizumi, the wafers and ejection holes are in a one-to-one ratio as claimed.
	Regarding claim 3, the device as depicted is understood to have limitations and therefore there is a predetermined range within which the gas injector is movable.
	Regarding claim 4, the selection of a particular stroke range would initially be held as an intended use of the apparatus, the stroke range of Koizumi is capable of moving any distance depending on how it is configured and therefore the apparatus meets the intended use. Furthermore the selection of a size is prima facie obvious 
	Regarding claims 5 and 6, as the gas injector is rotatable per Fukushima through some angle, see [0061-65], but further to claim 6, as per [0066] the angle of rotation is an optimizable variable related to the control of film thickness, therefore, while the teachings do not expressly teach a range of 3-90° the broader teaches include that such a range would be considered useful based on that teaching.
	Regarding claims 7 and 8, the system includes a coupling shaft labeled 37, as depicted the shaft penetrates the door plate.  It is held that there is necessarily some space from the inner wall of the through hole to the coupling shaft because the shaft is required to move.
	Regarding claims 9 and 17, the rotary mechanism of the Koizumi includes a motor as depicted, see 90 per figure 1.  The teachings of Fukushima include a solenoid 213 [0035], which is understood to be and/or include an actuator. 
	Regarding claim 10, Koizumi teaches a gas supply pipe 37 and Fukushima a gas introduction tube (90).
	Regarding claims 11 and 16, all elements of the claim are addressed as per claim one above including the reaction tube a door plate and gas introduction tube of 
	Regarding claims 12 -15, the coupling shaft is part 37 of Koizumi, which also comprises function as the gas introduction tube.  Gas introduction tube is a shaft which also couples the injector and passes through the inner hole as noted.  Further to claim 15 as depicted there is a slit and it necessarily has a predetermined central angle and a predetermined height, wherein those are not particularly limited.
	Regarding claim 20, the elements are taught per the combined arguments applied above per claims 4 and 6 and won’t be repeated.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Koizumi (JP4-02965) and Fukushima (JP2018/056232) in view of Nozawa (2001/0010256).
The teachings of Koizumi and Fukushima are described above, the teachings include a bellows for the lifting mechanism – see 91 per Koizumi.  
The teachings of Fukushima include a bellows or a magnetic fluid seal [0037].  Nozawa teaches that a magnetic fluid seal that allows rotation comprises a bellows, as described and depicted per Fig 1 [0036].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the combined magnetic fluid seal and bellows of nose out to the combined apparatus of Koizumi and Fukushima as both elements are taught per the teachings and Nowaza further teaches combining the two elements as described.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715